 Case 8:21-cv-01174-VMC-CPT Document 8 Filed 06/21/21 Page 1 of 6 PageID 39




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

                     CASE NO.: 8:21-CV-01174-VMC-CPT

IRMA PERDOMO,
                                     Plaintiff,
                    - against -
TK ELEVATOR CORPORATION /aka/
THYSSEN ELEVATOR COMPANY /aka/
THYSSENKRUPP ELEVATOR CORPORATION,
                                     Defendant.
                                                  /

                      Uniform Case Management Report

       The goal of this case management report is to “secure the just, speedy, and
inexpensive determination of” the action. See Fed. R. Civ. P. 1. Under Local Rule
3.02(a)(2), this case management report should be used in all civil cases except
those described in Local Rule 3.02(d). Individual judges may have additional case
management preferences that can be found under each judge’s name on the
Court’s website, flmd.uscourts.gov/judges/all.

1. Date and Attendees

   The parties may conduct the planning conference “in person, by telephone, or
   by comparable means[.]” See Local Rule 3.02(a)(1).

   The parties conducted the planning conference on 6/16/2021. Derek P. Usman
   and Garrett Kamen attended the conference.
 Case 8:21-cv-01174-VMC-CPT Document 8 Filed 06/21/21 Page 2 of 6 PageID 40




2. Deadlines and Dates

   The parties request these deadlines and dates:

    Action or Event                                                       Date

    Deadline for providing mandatory initial disclosures. See Fed.
                                                                          7/9/2021
    R. Civ. P. 26(a)(1).

    Deadline for moving to join a party, see Fed. R. Civ. P. 14, 19,
                                                                          7/16/2021
    and 20, or amend the pleadings, see Fed. R. Civ. P. 15(a).

    Plaintiff’s deadline for disclosing any expert report. See Fed. R.    9/24/2021
    Civ. P. 26(a)(2).

    Defendant’s deadline for disclosing any expert report.                10/29/2021

    Deadline for disclosing any rebuttal expert report.                   12/3/2021

    Deadline for completing discovery and filing any motion to
    compel discovery. See Fed. R. Civ. P. 37; Middle District             2/28/2022
    Discovery (2021).

    Deadline for moving for class certification, if applicable. See         N/A
    Fed. R. Civ. P. 23(c).

    Deadline for filing any dispositive and Daubert motion. See Fed.
    R. Civ. P. 56. (Must be at least five months before requested trial   4/29/2022
    date.)

    Deadline for participating in mediation. See Local Rules, ch. 4.
    Christopher M. Shulman
    Shulman ADR Law, P.A.                                                 3/18/2022
    13014 N. Dale Mabry Hwy., No. 611
    Tampa, Florida 33618-2808
    (813) 935-9922
    Date of the final pretrial meeting. See Local Rule 3.06(a).           9/30/2022

    Deadline for filing the joint final pretrial statement, any motion    10/7/2022
    in limine, proposed jury instructions, and verdict form. See




                                          2
 Case 8:21-cv-01174-VMC-CPT Document 8 Filed 06/21/21 Page 3 of 6 PageID 41




    Local Rule 3.06(b). (Must be at least seven days before the final
    pretrial conference.)

    Date of the final pretrial conference. See Fed. R. Civ. P. 16(e);
                                                                        10/14/2022
    Local Rule 3.06(b).

    Month and year of the trial term.                                   11/1/2022

   The trial will last approximately 3 days and be

   ☒ jury.
   ☐ non-jury.

3. Description of the Action

Plaintiff alleges that she was subjected to retaliation and gender-based
discrimination with respect to her pay in violation of Title VII of the Civil Rights
Act of 1964 and the Equal Pay Act. In particular, plaintiff alleges that she earned
less money for the same work performed by a male colleague and that her
employment was terminated in retaliation for raising this issue with the human
resources department at the company.
Defendant contends that plaintiff’s allegations are factually and legally baseless.
For example, defendant did not discriminate or retaliate against plaintiff in any
aspect of her employment and each employment action taken with regard to
plaintiff occurred for legitimate nondiscriminatory and nonretaliatory reasons.

4. Disclosure Statement

   ☒ The parties will file their disclosure statement as required by Federal Rule
   of Civil Procedure 7.1 and Local Rule 3.03 by June 28, 2021.

5. Related Action

   ☒ The parties acknowledge their continuing duty under Local Rule 1.07(c) to
   notify the judge of a related action pending in the Middle District or elsewhere
   by filing a “Notice of a Related Action.” No notice need be filed if there are no
   related actions as defined by the rule.




                                         3
 Case 8:21-cv-01174-VMC-CPT Document 8 Filed 06/21/21 Page 4 of 6 PageID 42




6. Consent to a Magistrate Judge

   “A United States magistrate judge in the Middle District can exercise the
   maximum authority and perform any duty permitted by the Constitution and
   other laws of the United States.” Local Rule 1.02(a). With the parties’ consent,
   a district judge can refer any civil matter to a magistrate judge for any or all
   proceedings, including a non-jury or jury trial. 28 U.S.C. § 636(c).

   The Court asks the parties and counsel to consider the benefits to the parties
   and the Court of consenting to proceed before a magistrate judge. Consent can
   provide the parties certainty and flexibility in scheduling. Consent is voluntary,
   and a party for any reason can decide not to consent and continue before the
   district judge without adverse consequences. See Fed. R. Civ. P. 73(b)(2).

   ☐ The parties do consent and file with this case management report a
   completed Form AO 85 “Notice, Consent, and Reference of a Civil Action to a
   Magistrate Judge,” which is available on the Court’s website under “Forms.”
   ☒ The parties do not consent.

7. Preliminary Pretrial Conference

   ☒ The parties do not request a preliminary pretrial conference before the Court
   enters a scheduling order.
   ☐ The parties do request a preliminary pretrial conference, and the parties
   want to discuss enter discussion points.

8. Discovery Practice

   The parties should read the Middle District Discovery Handbook, available on
   the Court’s website at flmd.uscourts.gov/civil-discovery-handbook, to
   understand discovery practice in this District.

   ☒ The parties confirm they will comply with their duty to confer with the
   opposing party in a good faith effort to resolve any discovery dispute before
   filing a motion. See Local Rule 3.01(g); Middle District Discovery (2021) at § I.A.2.




                                           4
 Case 8:21-cv-01174-VMC-CPT Document 8 Filed 06/21/21 Page 5 of 6 PageID 43




9. Discovery Plan

   The parties submit the following discovery plan under Rule 26(f)(2):

   A.   The parties agree to the timing, form, or requirement for disclosures
        under Rule 26(a):

        ☒ Yes.
        ☐ No; instead, the parties agree to these changes:

   B.   Discovery may be needed on these subjects:
           • Plaintiff’s job duties and responsibilities.
           • Plaintiff’s separation.

   C.   Discovery should be conducted in phases:

        ☒ No.
        ☐ Yes; describe the suggested phases.

   D.   Are there issues about disclosure, discovery, or preservation of
        electronically stored information?

        ☒ No.
        ☐ Yes; describe the issue(s).

   E.   ☒ The parties have considered privilege and work-product issues,
        including whether to ask the Court to include any agreement in an
        order under Federal Rule of Evidence 502(d).

   F.   The parties stipulate to changes to the limitations on discovery imposed
        under the Federal Rules of Civil Procedure and Local Rule 3.04 or other
        limitations:

        ☒ No.
        ☐ Yes; describe the stipulation.




                                         5
 Case 8:21-cv-01174-VMC-CPT Document 8 Filed 06/21/21 Page 6 of 6 PageID 44




10. Request for Special Handling

   ☒ The parties do not request special handling.
   ☐ The parties request special handling. Specifically, describe requested special
   handling.
   ☐ Enter party’s name unilaterally requests special handling. Specifically,
   describe requested special handling.

11. Certification of familiarity with the Local Rules

   ☒ The parties certify that they have read and are familiar with the Court’s
   Local Rules.

12. Signatures

Dated: June 21, 2021                        Respectfully submitted,

By: /s/ Derek P. Usman                      By: /s/ Garrett Kamen
    Derek P. Usman                              Garrett Kamen
    Fla. Bar No. 120303                         Fla. Bar No. 125854
    THE USMAN LAW FIRM, P.A.                    Cathy Stutin
    20701 Bruce B. Downs Boulevard              Florida Bar No. 0865011
    Suite 207                                   FISHER & PHILLIPS, LLP
    Tampa, Florida 33647                        450 East Las Olas Boulevard
    Telephone: (813) 377-1197                   Suite 800
    Facsimile: (312) 528-7684                   Fort Lauderdale, Florida 33301
    derek@usmanfirm.com                         Telephone: (954) 847-4735
                                                Facsimile: (954) 525-8739
      Attorney for Plaintiff                    gkamen@fisherphillips.com
                                                cstutin@fisherphillips.com

                                                 Attorneys for Defendant




                                        6
